UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7170


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

EUNICE HUSBAND,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. John Preston Bailey,
Chief District Judge.   (1:08-cr-00016-JPB-1; 1:12-cv-00096-JPB-
JES)


Submitted:   October 22, 2013               Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eunice Husband, Appellant Pro Se. David Earl Godwin, Assistant
United States Attorney, Clarksburg, West Virginia; Michael D.
Stein,   Assistant  United  States  Attorney,  Wheeling,  West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eunice Husband seeks to appeal the denial of relief on

his 28 U.S.C.A. § 2255 (West Supp. 2013) motion.                                 The district

court referred this case to a magistrate judge pursuant to 28

U.S.C.A.     §    636(b)(1)(B)       (West       2006       &    Supp.     2013).                The

magistrate judge recommended that relief be denied and advised

Husband    that     the    failure    to    file       timely          objections      to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely        filing     of     specific            objections          to     a

magistrate       judge’s      recommendation           is       necessary        to    preserve

appellate review of the substance of that recommendation when

the    parties      have      been     warned          of        the     consequences             of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.   1985);     see     also    Thomas     v.    Arm,          474 U.S. 140    (1985).

Husband    has      waived       appellate        review         by     failing        to    file

objections after receiving proper notice.                          Accordingly, we deny

a   certificate      of    appealability         and    dismiss          the   appeal.            We

dispense     with      oral      argument    because             the     facts    and       legal

contentions      are    adequately     presented            in    the    materials          before

this court and argument would not aid the decisional process.

                                                                                      DISMISSED




                                             2